 
 
 
 
 
 
TRANSITION SERVICES AGREEMENT
 
 
by and among
 
 
 
FUSION CONNECT, INC.
(f/k/a Fusion Telecommunications International, Inc.
 
and
 
 
LINGO MANAGEMENT, LLC
 
 
 
dated as of
 
 May 4, 2018
 
 
 
 
 
 
 
 
 

 
 
TRANSITION SERVICES AGREEMENT
 
This Transition Services Agreement (this "Agreement"), dated as of May 4, 2018,
is entered into by and between Fusion Connect, Inc. (f/k/a Fusion
Telecommunications International, Inc.), a Delaware corporation with its
principal place of business at 420 Lexington Avenue, Suite 1718, New York, NY
10170 (“Fusion”) and Lingo Management, LLC, a Georgia limited liability company
with its principal place of business at 3060 Peachtree Road NW, Suite 1065,
Atlanta, GA 30305 (“Lingo”). Each of Fusion and Lingo may be referred to herein
individually as a “Party” and collectively as the “Parties.”
 
 
RECITALS
 
 
WHEREAS, Fusion, Fusion BCHI Acquisition, LLC (“Merger Sub”), and Birch
Holdings, Inc. (“Birch Holdings”) have entered into that certain Agreement and
Plan of Merger, dated August 26, 2017, as amended (the “Merger Agreement”),
under the terms of which Merger Sub will merge with and into Birch Holdings,
with Merger Sub being the survivor of that merger (the “Merger”);
 
 
WHEREAS, one of the conditions to closing the Merger is the requirement that
Birch Communications, LLC (“Birch”), a wholly-owned subsidiary of Birch
Holdings, spin-off to the existing shareholders of Birch Holdings, the
Consumer/SMB Business; and
 
 
WHEREAS, in order to facilitate the transition of the Consumer/SMB Business to
Lingo as well as to facilitate the transfer of the remaining business of Birch
to Fusion (the “Birch Business/Cloud Business”), the Parties have agreed to
provide the other Party with certain services, including administrative and
support services, until such time as any remaining state approvals (as defined)
are obtained, network facilities and other assets have been appropriately
transferred, and the Parties can operate their respective businesses without the
need for the services specified contemplated by this Agreement (collectively
“Services”); and
 
 
WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the Merger Agreement.
 
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the Parties hereby agree as follows:
 
 
 
-2-

 
 
ARTICLE I.
SERVICES; SYSTEM MAINTENANCE; END USERS
 
Section 1.01 Provision of Services.
 
(a) The Party providing any Services (the “Providing Party”) agrees to use
commercially reasonable efforts to provide, or to cause its one or more of its
subsidiaries to provide, the Services set forth on the exhibits attached hereto
(as such exhibits may be amended or supplemented pursuant to the terms of this
Agreement, collectively, the "Service Schedules") to the Party receiving the
Services (the “Receiving Party”) for the respective periods and on the other
terms and conditions set forth in this Agreement and in the respective Service
Schedules. As used in this Agreement and the Service Schedules when describing
the rights and obligations of the Providing Parties, the “Providing Parties”
shall include the Providing Parties and its subsidiaries.
 
(b) Notwithstanding the contents of the Service Schedules, the Providing Parties
agree to respond in good faith to any reasonable request by the Receiving
Parties for access to any additional services that are necessary for the
operation of their business and which are not currently contemplated in the
Service Schedules, at a price to be agreed upon after good faith negotiations
between the Parties. Unless otherwise agreed to by the Parties, any such
additional services so provided by the Providing Parties shall constitute
Services under this Agreement and be subject in all respect to the provisions of
this Agreement as if fully set forth on a Service Schedule as of the date
hereof.
 
(c) The Providing Party shall ensure that all personnel who provide Services
hereunder on its behalf have appropriate professional, technical, and skills,
training, and experience to enable them to perform their duties in an efficient
manner. Each Providing Party shall make commercially reasonable efforts to
provide sufficient staffing to enable the Services to be performed in accordance
with this Agreement and shall reasonably maintain the continuity of the
personnel assigned to perform the Services hereunder. Any replacement personnel
shall have substantially equivalent or better qualifications than the personnel
being replaced.
 
(d) The Parties acknowledge the transitional nature of the Services.
Accordingly, as promptly as practicable following the execution of this
Agreement, the Receiving Parties agree to use commercially reasonable efforts to
make a transition of each Service to its own internal organization or to obtain
alternate third-party sources to provide the Services so that the Services are
transitioned no later than the respective expiration dates in the Service
Schedules.
 
 
 
 
-3-

 
(e) In the event and to the extent that there is an inconsistency between the
terms of this Agreement and the Service Schedules, the Service Schedules shall
govern.
 
Section 1.02 Standard of Service. The Providing Party represents, warrants and
agrees with the Receiving Party that the Services shall be provided in a
professional and workmanlike manner with promptness and diligence in accordance
with the requirements of this Agreement and applicable law and, except as
specifically provided in the Service Schedules, in a manner generally consistent
with the historical provision of the Services and with at least the same
standard of care as historically provided in connection with its business.
 
Section 1.03 Disclaimer of Warranties. Except as expressly contemplated by
Section 1.02 or set forth in any contract entered into hereunder, including in
any Service Schedules or attachment thereto, each Party provides the Services on
an as-is and where-is basis, using commercially reasonable efforts, and makes no
representations and warranties of any kind, WHETHER EXPRESS, IMPLIED OR
STATUTORY, AS TO THE DESCRIPTION, QUALITY, MERCHANTABILITY, COMPLETENESS OR
FITNESS FOR ANY PURPOSE, OF ANY SERVICE PROVIDED HEREUNDER OR DESCRIBED HEREIN,
OR AS TO ANY OTHER MATTER, ALL OF WHICH WARRANTIES BY EACH PARTY ARE HEREBY
EXCLUDED AND DISCLAIMED. The Receiving Parties acknowledge and agree that this
Agreement does not create a fiduciary relationship, partnership, joint venture
or relationships of trust or agency between the Parties and that all Services
are provided by the Providing Parties as independent contractors. To further
clarify the foregoing, wherever this Agreement or any schedule states that the
Providing Parties shall provide a particular Service or function, or perform or
fulfill a particular obligation, or make something available, the Providing
Parties shall do so using commercially reasonable efforts, and shall neither
guarantee nor insure any particular result.
 
Section 1.04 Third-Party Service Providers. It is understood and agreed that the
Providing Parties have been retaining, and will continue to retain, third-party
service providers to provide some of the Services to the Receiving Parties. In
addition, the Providing Parties shall have the right to hire other third-party
subcontractors to provide all or part of any Service hereunder. The Providing
Parties shall in all cases retain responsibility for the provision to the
Receiving Parties of Services to be performed by any third-party service
provider or subcontractor or by the Receiving Party’s subsidiaries.
Notwithstanding the foregoing, (a) in all cases where a Party changes its
then-current practice from either (i) providing a Service itself to providing it
through a third-party, or (ii) providing it by one third-party to another
third-party, it shall promptly notify the other Party of such change, and (b)
the Providing Parties will disallow the new or continued Services of any of the
Providing Parties of its third-party subcontractors upon a showing of reasonable
cause and no undue hardship to the Providing Parties.
 
 
 
-4-

 
Section 1.05 Extension of Services. The Parties agree that the Providing Parties
shall not be obligated to perform any Service after the applicable end date (the
“End Date”) specified for that Service in the applicable Service Schedule;
provided, however, that if the Receiving Parties desire and the Providing
Parties agree to continue to perform any of the Services after the applicable
End Date, the Parties shall negotiate in good faith to determine an amount that
compensates the Providing Parties for its on-going provision of such Services.
The Services so performed by the Providing Parties after the applicable End Date
shall continue to constitute Services under this Agreement and be subject in all
respects to the provisions of this Agreement for the duration of the agreed-upon
extension period.
 
Section 1.06 Terminated Services. Upon termination or expiration of any or all
Services pursuant to this Agreement, or upon the termination of this Agreement
in its entirety, the Providing Parties shall have no further obligation to
provide the applicable terminated Services and the Receiving Parties will have
no obligation to pay any future compensation or out-of-pocket costs relating to
such Services (other than for or in respect of Services already provided in
accordance with the terms of this Agreement and received by the Receiving
Parties prior to such termination), or Services provided by the Providing
Parties at the Receiving Parties’ request after such termination.
 
Section 1.07 
 
(a) Access to Premises and Assets. In order to enable the provision of the
Services by the Providing Parties, the Receiving Parties agree that for a period
of six (6) months after the execution of this Agreement, that they shall provide
to the Providing Parties and each of their subsidiaries' employees and any
third-party service providers or subcontractors who provide Services, at no cost
to the Providing Parties, access to the facilities in all cases only upon prior
written notice during normal business hours to the extent necessary for the
Providing Parties to fulfill each of its obligations under this Agreement.
Notwithstanding the above, prior written notice shall not be required for the
Providing Party to grant access to those employees of the Receiving Party who
work on a day to day basis in the Providing Party’s premise during normal
business hours. All third-party subcontractors shall at all times be under the
direct supervision of a supervisory-level employee of the Providing Parties. The
Providing Parties’ access to facilities of the other Party shall at all times be
subject to the approval and direction of the senior executive officer of the
Receiving Parties then present at the facilities. The Parties agree that the
Providing Parties will indemnify, defend and hold harmless, the Receiving
Parties for any third party claims resulting from bodily injury or property
damage incurred by the Receiving Parties employees, third party service
providers or subcontractors who are granted access to the premises of the
Providing Party
 
 
 
-5-

 
(b) Access to Books and Records. In order to enable the provision of the
Services by the Providing Parties, the Receiving Parties agree that for a period
of thirty six (36) months after execution of this Agreement, they shall provide
to the Providing Parties and each of their respective subsidiaries' employees
and any third-party service providers or subcontractors retained by such Party
to review billing matters on its behalf, at no cost to the Providing Parties,
access to the books and records of the other Party relevant to the Services in
question along with the underlying details and invoices for the Services
provided by the Providing Party pursuant this Agreement.
 
Section 1.08 System Maintenance. In the event that a Providing Party determines
that it is necessary to interrupt Services or that there is a potential for
Services to be interrupted for the performance of system maintenance (“Planned
Interruption”), the Providing Party will use good-faith efforts to notify the
Receiving Party prior to the performance of such maintenance and will schedule
such maintenance during non-peak hours (midnight to 6 a.m. local time). In no
event shall the Planned Interruption for system maintenance constitute a failure
of performance by the Providing Party.
 
ARTICLE II. 
COMPENSATION
 
Section 2.01 Responsibility for Wages and Fees. Except as otherwise contemplated
in a schedule to this Agreement, for such time as any employees of the Providing
Parties or any of its subsidiaries are providing the Services to the Receiving
Parties under this Agreement, (a) such employees will remain employees of the
Providing Parties or such subsidiaries, as applicable, and shall not be deemed
to be employees of the Receiving Parties for any purpose, (b) the Providing
Parties or such subsidiaries, as applicable, shall be solely responsible for the
payment and provision of all wages, bonuses and commissions, employee benefits,
including severance and worker's compensation, and the withholding and payment
of applicable taxes relating to such employment, and (c) the Providing Parties
shall retain the sole and exclusive right to manage said employees, including
but not limited to the ability and right to hire, terminate, promote, demote
and/or discipline said employees.
 
Section 2.02 Terms of Payment and Related Matters.
 
(a) As consideration for provision of the Services, the Receiving Parties shall
pay the Providing Parties the amount specified for each Service on such
Service's respective Service Schedule. For any costs incurred for Services that
are not already set forth in any Service Schedule, in the event that the
Providing Parties or any of their subsidiaries incur pre-approved (where
possible) reasonable and documented expenses necessary to provide any Service,
including, without limitation payments to third-party service providers or
subcontractors retained in accordance with Section 1.04 (such included expenses,
collectively, "Additional Costs"), the Receiving Parties then shall reimburse
the Providing Parties for all such Additional Costs in accordance with the
invoicing procedures set forth in ‎Section 2.02(b).
 
 
 
-6-

 
(b) As more fully provided in the Service Schedules and subject to the terms and
conditions therein:
 
(i) the Providing Parties shall provide, no later than ten (10) days after the
end of each calendar month, the Receiving Parties, in accordance with ‎Section
6.01 of this Agreement, with monthly invoices dated the first of each month
("Invoices"), which shall set forth in reasonable detail, for each Service
covered by a Service Schedule, with such supporting documentation as the
Receiving Parties may reasonably request with respect to any out-of-pocket costs
incurred on behalf of the other Party, amounts payable under this Agreement; and
 
(ii) unless otherwise provided for in the schedules hereto, payments pursuant to
this Agreement shall be made within thirty (30) days of the date of an Invoice.
 
(c) The Providing Parties reserve the right to charge interest on any amount not
paid by the Receiving Parties by the due dates set forth herein that is not
being contested by the Receiving Parties in good faith at a rate of one and
one-half percent (1-1/2%) per month. Such interest shall accrue from the
thirty-first (31th) day after the original Invoice due date through the date
payment is made.
 
Section 2.03 Invoice Disputes. The Receiving Party may raise a good faith
dispute with respect to an Invoice by delivering a written statement to the
Providing Party within ninety (90) days of the Receiving Party’s receipt of the
applicable Invoice. To be valid, the required written statement must include a
reasonably detailed description of each disputed item. Amounts not disputed
within such ninety (90) day period shall be deemed accepted. In the event that
the Receiving Party raises a good faith dispute prior to the due date of the
applicable Invoice and submits the required written statement, the Receiving
Party may withhold the disputed amount from the applicable Invoice payment and
pay solely the undisputed balance The Parties shall seek to resolve all such
disputes expeditiously and in good faith. Parties shall seek to resolve all such
disputes expeditiously and in good faith. All undisputed portions of invoices
shall be paid notwithstanding any dispute. Any disputed amounts resolved in
favor of a disputing Party shall be credited to that Party’s account on the next
Invoice following resolution of the dispute. Any dispute arising out of or
relating to this Agreement that has not been resolved by the good-faith efforts
of the Parties shall be settled pursuant to Section 2.04 of this Agreement.
 
 
 
-7-

 
Section 2.04 Mandatory Arbitration of Disputes. ANY BILLING DISPUTE OF ANY KIND
BETWEEN THE PARTIES, WILL BE RESOLVED BY FINAL AND BINDING ARBITRATION AS
PRESCRIBED IN THIS SECTION. THE FEDERAL ARBITRATION ACT, NOT STATE LAW, WILL
GOVERN THIS PROCESS. The arbitration will be conducted by and under the
then-applicable commercial arbitration rules of the American Arbitration
Association (“AAA”) through the AAA Case Management Center located in
Washington, DC or other location as may be mutually agreed by Parties. A single
neutral arbitrator engaged in the practice of law will conduct the arbitration.
The arbitrator will be selected according to the rules of the AAA or,
alternatively, may be selected by agreement of the Parties, who will cooperate
in good faith to select the arbitrator. All expedited procedures prescribed by
the applicable rules will apply. All required fees and costs will be paid
equally by the Parties as set forth in the AAA commercial arbitration rules. The
arbitrator’s decision and award will be final and binding, and judgment on the
award rendered by the arbitrator may be entered in any court with
jurisdiction. No dispute may be joined with another lawsuit, claim, dispute, or
arbitration brought by any other person. The arbitrator may not award punitive
damages. If any Party files a judicial or administrative action to resolve a
billing dispute without first complying with the provisions of this Section and
another Party successfully stays such action and/or compels arbitration, the
Party filing that judicial or administrative action must pay the other Party’s
costs and expenses incurred in seeking such stay and/or compelling arbitration,
including attorney’s fees.
 
Section 2.05 No Right of Setoff. Each of the Parties hereby acknowledges that it
shall have no right under this Agreement to offset any amounts owed (or to
become due and owing) to the other Party, whether under this Agreement, or
otherwise, against any other amount owed (or to become due and owing) to it by
the other Party.
 
Section 2.06 Taxes. The Receiving Parties shall be responsible for all fees,
taxes or surcharges properly assessed by regulatory or Governmental Entities on
the Services or amounts due or payable under this Agreement (excluding taxes on
the Providing Party’s net income), including but not limited to gross receipts
taxes, surcharges, franchise fees, business licenses, occupational, excise,
universal service fund, and other taxes (and penalties and interest thereon),
which shall be passed through to the Receiving Party. Upon written request, the
Providing Party will furnish documentation to support the fees or charges
payable by the Receiving Party pursuant to this Section.
 
Section 2.07 Additional Assurances. If at any time during the term of this
Agreement there is a material and adverse change in a Party’s financial
condition, business prospects or payment history, the invoicing Party may demand
a security deposit or increase the amount of the Security Deposit, as the case
may be, as security for the full and faithful performance of the terms,
conditions, and covenants of this Agreement; provided, however, in no event
shall the amount of the security deposit exceed 45 days’ estimated or actual
usage charges, monthly recurring charges, and/or other amounts payable by the
Receiving Party to the Providing Party hereunder.
 
 
 
 
-8-

 
 
ARTICLE III.

LIMITATION OF LIABILITY; INDEMNIFICATION
 
Section 3.01 Limitation on Liability. NOTWITHSTANDING ANY OTHER PROVISION
HEREOF, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR
ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, RELIANCE, SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES (INCLUDING BUT NOT LIMITED TO DAMAGES FOR LOST PROFITS, LOST
REVENUES, LOSS OF BUSINESS REPUTATION OR OPPORTUNITY, ) ARISING OUT OF OR
RELATING TO A BREACH OF THIS AGREEMENT AND WHETHER BASED ON STATUTE, CONTRACT,
TORT OR OTHERWISE, AND WHETHER OR NOT ARISING FROM THE OTHER PARTY'S SOLE,
JOINT, OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, CRIMINAL LIABILITY OR OTHER
FAULT . FURTHERMORE, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER,
EITHER IN CONTRACT OR IN TORT, FOR PROTECTION FROM UNAUTHORIZED ACCESS TO OR
ALTERATION, THEFT OR DESTRUCTION OF CUSTOMER DATA FILES NOT CONTROLLED BY THE
OTHER PARTY. In no event shall the Providing Parties’ aggregate liability for
direct damages to the Receiving Party that arise out of or are related to this
Agreement, whether arising out of or related to breach of contract, tort
(including negligence) or otherwise, exceed $10,000.00; except insofar as
liability is predicated on the Providing Parties’ gross negligence or willful
misconduct.
 
Section 3.02 Indemnity. Each Party hereby agrees to defend, indemnify and hold
the other Party and its Representatives, from and against any and all losses,
liabilities, claims, litigation, damages, penalties, actions, demands and
expenses incurred by such Party and arising out of this Agreement to the extent
attributable solely to: (i) the gross negligence or wilful misconduct of such
Party, (ii) the performance or non-performance of such Party’s obligations under
this Agreement, or (iii) the negligence of such Party in its performance or
non-performance of its obligations under this Agreement. This obligation to
indemnify shall include reasonable attorneys’ fees and investigation costs and
all other reasonable costs, expenses and liabilities incurred by a Party or its
counsel from the first notice that any claim or demand is to be made or may be
made.
 
Section 3.03 Indemnification Procedures. The Party seeking indemnification under
this Section must: (a) promptly notify the other Party in writing of any claim,
and in connection with third party claims: (a) give the indemnifying Party full
and complete authority to resolve the matter, and (b) provide information and
assistance for the claim’s defense; provided further, in the event of third
party claims, the indemnifying Party will retain the right, at its option, to
settle or defend the claim, at its own expense and with its own counsel and will
have the right, at its option, to participate in the settlement or defense of
the claim, with its own counsel and at its own expense, but the indemnifying
Party will retain sole control of the claim’s settlement or defense. To be
indemnified under this Section, the Party seeking indemnification must not by
any act, including any admission or acknowledgement, materially impair or
compromise a claim’s defence.
 
 
-9-

 
 
Section 3.04 Survival. The indemnification obligations and covenants of this
Article III shall survive the termination of this Agreement provided that the
indemnified Person provides notice to the indemnifying Party of any claim for
indemnification under this Agreement in writing setting forth the specific claim
and the basis therefore in reasonable detail prior to the six (6) month
anniversary of such date of termination.
 
 
Section 3.05 Special Indemnity – Shared Agreements. Each Party recognizes that
there are instances in which both Parties and/or their respective subsidiaries
or affiliates are utilizing shared services performed by a third party provider.
The Parties acknowledge that in these instances each Party is obligated to pay
the portion of the invoice for the services procured by such Party from the
third party provider under the respective agreement. If a Party fails to pay its
portion of the invoice (whether to the third party provider or other Party
receiving the shared service) by the invoice due date, such Party shall be
required to indemnify the other Party for any amounts paid by the other Party on
the nonpaying Party’s behalf. The Parties agree that all indemnity obligations
shall be satisfied within five (5) days of receipt of written demand for payment
with all payments being made via electronic transfer of available funds. Nothing
in this Section 3.05 shall prevent a Party from reserving its rights to dispute
any invoice or payment.
 
ARTICLE IV. 
TERMINATION
 
Section 4.01 Termination of this Agreement. Subject to ‎Section 4.04, this
Agreement shall terminate in its entirety (i) on the date upon which the
Providing Parties shall have no continuing obligation to perform any Services as
a result of each of their expiration or termination in accordance with ‎Section
4.02, or (ii) in accordance with ‎Section 4.02.
 
Section 4.02 Breach. Except as otherwise set forth in a Service Schedule, any
Party (the "Non-Breaching Party") may terminate this Agreement with respect to
any Service, in whole but not in part, at any time upon prior written notice to
the other Party (the "Breaching Party") if the Breaching Party has failed (other
than pursuant to ‎Section 4.05) to perform any of its material obligations under
this Agreement relating to such Service, and such failure shall have continued
without cure for a period of thirty (30) days (ten (10) days for non-payment by
the Receiving Parties, provided that the Receiving Parties shall not be entitled
to cure a non-payment breach more than once) after receipt by the Breaching
Party of a written notice of such failure from the Non-Breaching Party seeking
to terminate such Service. For the avoidance of doubt, non-payment by the
Receiving Parties for a Service provided by the Providing Parties in accordance
with this Agreement that is not the subject of a good-faith dispute shall be
deemed a breach for purposes of this ‎Section 4.02.
 
 
 
-10-

 
Section 4.03 Insolvency. In the event that either Party or one or more of its
subsidiaries shall (i) file a petition in bankruptcy, (ii) become or be declared
insolvent, or become the subject of any proceedings (not dismissed within sixty
(60) days) related to its liquidation, insolvency or the appointment of a
receiver, (iii) make an assignment on behalf of all or substantially all of its
creditors, or (iv) take any corporate action for its winding up or dissolution,
then the other Party shall have the right to terminate this Agreement by
providing written notice in accordance with ‎Section 6.01.
 
Section 4.04 Effect of Termination. Upon termination of this Agreement in its
entirety pursuant to ‎Section 4.01, all obligations of the Parties shall
terminate, except for the provisions of Article III, ‎Article V and VI and
Section 3.05, which shall survive any termination or expiration of this
Agreement.
 
Section 4.05 Force Majeure. The obligations of the Providing Parties under this
Agreement with respect to any Service shall be suspended during the period and
to the extent that the Providing Parties are prevented or hindered from
providing such Service, or the Receiving Parties are prevented or hindered from
receiving such Service, due to any of the following causes beyond such Party's
reasonable control (such causes, "Force Majeure Events"): (i) acts of God, (ii)
flood, fire or explosion, (iii) war, invasion, riot or other civil unrest, (iv)
governmental order or law, (v) actions, embargoes or blockades in effect on or
after the date of this Agreement, (vi) action by any governmental entity, (vii)
national or regional emergency, (viii) strikes, labor stoppages or slowdowns or
other industrial disturbances, (ix) shortage of adequate power or transportation
facilities, or (x) any other similar event which is beyond the reasonable
control of such Party. The Party suffering a Force Majeure Event shall give
notice of suspension as soon as reasonably practicable to the other Party
stating the date and extent of such suspension and the cause thereof, and the
Providing Parties shall resume the performance of each of its obligations as
soon as reasonably practicable after the removal of the cause. Neither the
Receiving Parties nor the Providing Parties shall be liable for the
nonperformance or delay in performance of its respective obligations under this
Agreement when such failure is due to a Force Majeure Event. The applicable End
Date for any Service so suspended shall be automatically extended for a period
of time equal to the time lost by reason of the suspension.
 
 
 
-11-

 
 
ARTICLE V. 
CONFIDENTIALITY; DATA PROTECTION
 
Section 5.01 Confidentiality.
 
(a) During the term of this Agreement and thereafter, the Parties shall, and
shall instruct, and take reasonable precautions to ensure that, they and their
respective officers, directors, managers, members, shareholders, employees,
agents, third-party contractors and other representatives (collectively,
“Representatives”) to, maintain in confidence and not disclose the other Party's
financial, technical, sales, marketing, development, personnel, and other
information, records, or data, including, without limitation, customer lists,
supplier lists, trade secrets, designs, product formulations, product
specifications or any other proprietary or confidential information, however
recorded or preserved, whether written or oral (any such information,
"Confidential Information"). This Agreement and all schedules, exhibits and
annexes attached hereto, and the Parties’ non-public performance thereof, shall
be deemed Confidential Information. Each Party shall use the same degree of
care, but no less than reasonable care, to protect the other Party's
Confidential Information as it uses to protect its own Confidential Information
of like nature. Unless otherwise authorized in any other agreement between the
Parties, any Party receiving any Confidential Information of the other Party
(the “Recipient”) may use Confidential Information only for the purposes of
fulfilling its obligations under this Agreement (the "Permitted Purpose"). The
Recipient may disclose such Confidential Information only to its Representatives
who have a need to know such information for the Permitted Purpose and who have
been advised of the terms of this ‎Section 5.01 and the Recipient shall be
liable for any breach of these confidentiality provisions by such persons;
provided, however, that any Recipient may disclose such Confidential Information
to the extent such Confidential Information is required to be disclosed by an
order issued by, or a rule or regulation of, a Governmental Entity
(“Governmental Order”), and, in the case of an order issued by a Governmental
Entity, the Recipient shall promptly notify, to the extent legally permitted,
the disclosing Party (the "Disclosing Party"), and take (at the expense of the
Disclosing Party) reasonable steps to assist in contesting such Governmental
Order or in protecting the Disclosing Party's rights prior to disclosure, and in
which case the Recipient shall only disclose such Confidential Information that
it is advised by its counsel it is legally bound to disclose under such
Governmental Order.
 
(b) Notwithstanding the foregoing, Confidential Information shall not include
any information that the Recipient can demonstrate: (i) was publicly known at
the time of disclosure to it or its Representatives, or has become publicly
known through no act of the Recipient or its Representatives in breach of this
‎Section 5.01; (ii) was rightfully received from a third party without a duty of
confidentiality; or (iii) was developed by it or its Representatives without any
reliance on the Confidential Information.
 
 
-12-

 
(c) Within five (5) days written demand by the Disclosing Party at any time, or
upon expiration or termination of this Agreement with respect to any Service,
the Recipient agrees promptly to return or destroy, at its option, all
Confidential Information. If such Confidential Information is destroyed, an
authorized officer of the Receiving Party shall certify as to such destruction.
 
(d) Because money damages may be insufficient in the event of a breach or
threatened breach of this Section 5.01, the affected Party may be entitled to
seek an injunction or restraining order in addition to such other rights or
remedies as may be available under this Agreement, at law or in equity,
including but not limited to money damages.
 
Section 5.02 Data Ownership and Protection. Notwithstanding anything to the
contrary, all data or information provided by, accessed from or through a Party
and all data resulting from the other Party processing or aggregation of any
such data or performing Services for the other Party is, or will be, and will
remain, the property of such Party, and will be deemed Confidential Information
of such Party.  Both Parties shall employ adequate and commercially reasonable,
industry standard physical and software security measures to maintain the
security (and prevent the disclosure) of any Confidential Information of the
other Party in its possession and adhere to applicable policies relating to
security of and access to Confidential Information of the other Party as may be
communicated by the other Party from time to time.
 
 
ARTICLE VI. 
 MISCELLANEOUS
 
Section 6.01 Notices. All Invoices, notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); or (c) on the third
(3rd) day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 6.01):
 
(a) if to Lingo:
 
Lingo Management, LLC
3060 Peachtree Road NW, Suite 1065,
Atlanta, GA 30305
Attention: Vinnie Oddo
 
 
-13-

 
 
with a copy to:
 
Lingo Management, LLC
3060 Peachtree Road NW, Suite 1065,
Atlanta, GA 30305                               

Attention: Michelle Ansley
 
 
(b) if to Fusion
 
Fusion Connect, Inc. (f/k/a Fusion Telecommunications International, Inc.)
420 Lexington Avenue, Suite 1718
New York, NY 10170
Attention: General Counsel
 
with a copy to:
 
Fusion LLC
695 Route 46 West, Suite 200
Fairfield, New Jersey 07004
Attention: Jon Kaufman
 
Section 6.02 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
 
Section 6.03 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
Section 6.04 Entire Agreement. This Agreement, including all Service Schedules,
constitutes the sole and entire agreement of the Parties with respect to the
subject matter contained herein and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.
 
 
-14-

 
 
Section 6.05 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns. Subject to the following sentence, neither Party may assign
its rights or obligations hereunder without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, conditioned or
delayed. Other than where consent is granted or deemed granted under this
Section 6.05, no assignment shall relieve the assigning Party of any of its
obligations hereunder. The foregoing notwithstanding, in the event of a
transfer, directly or indirectly, sale of a controlling interest in, or the
transfer, directly or indirectly, sale of all or substantially all of the assets
of, Lingo and/or one or more of its subsidiaries, taken as a whole, the
third-party acquiring such controlling interest in, or all or substantially all
of such assets, must assume all obligations and responsibilities of the Party
/or its subsidiaries under this Agreement.
 
Section 6.06 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.
 
Section 6.07 Amendment and Modification; Waiver. This Agreement and the
schedules and exhibits attached hereto may only be amended, modified or
supplemented by an agreement in writing signed by both Parties. No waiver by a
Party of any of the provisions hereof shall be effective unless explicitly set
forth in writing and signed by the Party so waiving. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.
 
Section 6.08 Change in Law; Compliance with Law.
 
(a) This Agreement is subject to all present and future valid orders and
regulations of any governmental or regulatory body having jurisdiction over the
subject matter hereof and to the laws of the United States of America, any of
its states, or any foreign governmental agency having jurisdiction over the
Parties. In the event this Agreement shall be found contrary to or in conflict
with any such order, rule, regulation, or law, the Parties agree to modify and
amend this Agreement to the extent necessary to comply with any such order,
rule, regulation, or law consistent with the form, intent, and purpose hereof.
 
 
 
-15-

 
(b) In the event the Federal Communications Commission (“FCC”), Congress, a
state legislature or regulatory body (such as a utilities commission) or a court
of competent jurisdiction issues a rule, regulation, law or order that has the
effect of increasing the cost to provide the Services hereunder or canceling,
changing or superseding any material term or provision of this Agreement (each a
“Regulatory Requirement”), then the Parties shall modify this Agreement in such
a way as the Parties mutually agree is consistent with the form, intent, and
purpose of this Agreement and is necessary to comply with the Regulatory
Requirement. In the event the Parties fail to reach agreement on an amendment to
reflect the Regulatory Requirement, then any Party may, to the extent
practicable, terminate, in writing, that portion of this Agreement impacted by
the Regulatory Requirement, or the entire Agreement.
 
(c) Each Party shall comply with all applicable laws, rules and regulations
concerning the provision and use of the Services provided hereunder. Each Party
represents and warrants that it has obtained, and will maintain at its own cost
throughout the term of this Agreement, all certifications and other
authorizations necessary for use and provision of the Services. No Party shall
use the Services in a manner inconsistent with applicable law or use the
Services, or permit the Services to be used, for any illegal purpose or in any
unlawful manner. Any transmission of material in violation of any federal, state
or local law, order or regulation is prohibited, and shall constitute grounds
for termination of this Agreement.
 
 
Section 6.09 Escalation Lists; Dispute Resolution; Governing Law; Submission to
Jurisdiction.
 
(a) Escalation Lists. Within three (3) days of the date of this Agreement, the
Providing Parties will provide to the Receiving Parties a written escalation
contact list and associated escalation procedures (together, the “Escalation
Procedures”). The Escalation Procedures will be designed to allow the rapid
escalation and resolution of any “Service Affecting Issue” (as hereinafter
defined) experienced by the Receiving Parties in their use (or their customers’
use) of the network and Services provided hereunder, and the Providing Parties
will utilize reasonable commercial efforts to assure the resolution of any
Service Affecting Issue within a period of twelve (12) hours or less (the
“Escalation Period”) from the time such Service Affecting Issue is reported by
the Receiving Parties to the Providing Parties. In the event that any Service
Affecting Issue is not resolved to the reasonable satisfaction of the Providing
Parties within the Escalation Period, then the Receiving Parties may immediately
resort to any equitable remedies to which they are entitled under New York law
as described in Section 6.09(c), without regard to the provisions of Section
6.09(a). The parties acknowledge that any service issues caused by underlying
carrier network or circuit issues will be handled as provided for herein but do
not give rise to equitable remedies as such issues are beyond the reasonable
control of the Providing Parties.
 
 
 
-16-

 
(b) Dispute Resolution.  Except with respect to a billing dispute, if at any
time there is a dispute between the Parties regarding this Agreement and
performance hereunder, and such dispute cannot be resolved pursuant to
Subsection (a) above, the Parties agree that they will within ten (10) days
following receipt of written notice of a dispute, engage in face-to-face
negotiations in an attempt to resolve the dispute and shall, upon failing to
negotiate a resolution, choose a mutually agreeable third party neutral, who
shall mediate the dispute between the Parties. Mediation shall be non-binding
and shall be confidential. The Parties shall refrain from court and arbitration
proceedings during the mediation process insofar as they can do so without
prejudicing their legal rights. The Parties shall participate in good faith in
accordance with the recommendations of the mediator and shall follow the
procedures for mediation as suggested by the mediator. All expenses of mediation
except expenses of the individual Parties, shall be shared equally by the
Parties. Each Party shall be represented in the mediation by a person with
authority to settle the dispute. If the Parties are unable to resolve the
dispute in good faith within three (3) months of the date of the initial demand
by either Party then the dispute shall be finally determined in accordance with
the procedures set forth in Section 6.09(c) below.
 
(c) Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of New York. Any legal
suit, action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States of America or the courts of the State of New York in each case
located in the city of New York and each Party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.
Service of process, summons, notice or other document by mail to such Party's
address set forth herein shall be effective service of process for any suit,
action or other proceeding brought in any such court. The Parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or any proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
Notwithstanding the foregoing, either Party may seek equitable relief in any
appropriate court of competent jurisdiction to enjoin violations or threatened
violations, or compel specific performance of breaches or threatened breaches,
of this Agreement for which there is no adequate remedy at law.
 
 
 
-17-

 
Section 6.10 Waiver of Jury Trial. Each Party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the Services to be provided
hereunder. Each Party certifies and acknowledges that (a) no Representative of
the other Party has represented, expressly or otherwise, that such other Party
would not seek to enforce the foregoing waiver in the event of a legal action,
(b) such Party has considered the implications of this waiver, (c) such Party
makes this waiver voluntarily, and (d) such Party has been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this ‎Section 6.10.
 
Section 6.11 Interpretation. Any reference to this “Agreement” shall include the
body of this Agreement together with all attachments hereto, including all
Service Schedules. The terms defined in this Agreement include the plural as
well as the singular. Unless otherwise expressly stated, the words “herein,”
“hereof,” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Section, Subsection or other
subdivision. The words “include” and “including” and the abbreviation “e.g.”
shall not be construed as terms of limitation. The words “day,” “month,” and
“year” mean, respectively, calendar day, calendar month and calendar year. All
fees, expenses, charges and other amounts stated in this Agreement are
references to United States Dollars unless otherwise specifically indicated.
 
Section 6.12 Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile or other electronic transmission),
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. This Agreement, to the extent signed and
delivered by means of a facsimile machine or by other electronic transmission of
a manual signature (by portable document format (pdf) or other method that
enables the recipient to reproduce a copy of the manual signature), shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.
 
 
 
[signatures appear on the next page]
 
 
-18-

 
 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.
 
 
FUSION CONNECT, INC.
(f/k/a Fusion Telecommunications International, Inc.)
 
 
By /s/ James P. Prenetta, Jr.

Name: James P. Prenetta, Jr.
Title: Executive Vice President and
           General Counsel
LINGO MANAGEMENT, LLC
 
By /s/ Gordon P. Williams, Jr.
Name: Gordon P. Williams, Jr.
Title: Manager
 

 
 
 
 
